DETAILED ACTION

Status of Submission
This Office action is responsive to applicant’s submission filed on April 14, 2022, which has been entered with the exception of the proposed replacement drawing sheets (see explanation below).

Drawing Amendments – Not Entered
The proposed replacement drawing sheets filed on April 14, 2022 have been disapproved by the examiner and will not be entered because they fail to comply with 37 CFR 1.173(b)(3). Specifically, amended Figs. 1-4A and 6-8 are not properly identified as amended, i.e., by placing the identifier “Amended” adjacent to the view number of each amended figure.

Further, the proposed replacement drawing sheets filed on April 14, 2022 have been disapproved by the examiner because:
They do not comply with 37 CFR 1.84(l) due to the presence of blurry lines and reference characters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 
In Fig. 1, the lead lines for reference numbers 27b are not directed to apertures in the bracket 27. See col. 4, l. 66 to col. 5, l. 2. Rather, they appear to be directed to portions (e.g., heads) of the screws 29. Since the apertures do not appear to be visible in Fig. 1, it is not appropriate for reference numbers 27b to appear in the figure.

Objections to Amendments – Formalities
The amendments to the specification filed on April 14, 2022 are objected to under 37 CFR 1.173(b)(1), (d) and (g). Changes to the patent’s specification, in effect as of the filing date of this reissue application, must be made by submission of the entire text each rewritten paragraph, with the precise point identified where each rewritten paragraph is located. Matter to be omitted must be enclosed in single brackets, and matter to be added must be underlined.

The amendments to the specification are improper because:
They include an instruction to “delete the first paragraph of the specification” followed by an instruction to insert an amended first paragraph of the specification. This should be replaced with an instruction to amend the first paragraph of the specification, with the rewritten paragraph showing the changes made using single brackets and underlining.
The rewritten paragraph located at col. 4, ll. 20-39 improperly changes reference character “12a” (l. 4) to “12 a”. This is improper because a space should not be inserted between “12” and “a”; and, even if such a change is made, the amendment fails to show the changes made using single brackets and underlining.
The rewritten paragraph located at col. 4, ll. 20-39 also improperly changes reference characters 12a’ (l. 4), 12a’’ (l. 5), 12b (ll. 6 and 7), 12b’ (ll. 8 and 14), 12b’’ (l. 9), 19a (l. 12), and 19b (ll. 14 and 15).
The rewritten paragraph located at col. 4, ll. 40-56 improperly changes reference characters 12a’’ (l. 1), 13a (ll. 1, 3 and 5), 12b (l. 6), 12a (l. 7), 200a (l. 7), and 15a (l. 8).
The rewritten paragraph located at col. 4, l. 57-col. 5, l. 2 improperly changes reference characters 27a (l. 4) and 27b (ll. 5 and 9).
The rewritten paragraph located at col. 5, ll. 3-21 improperly changes reference characters 34a (l. 3), 34b (ll. 3, 10 and 12), and 12a (l. 7).
The rewritten paragraph located at col. 5, ll. 22-48 improperly changes reference character 12a (ll. 2, 14, 17 and 19). 
The rewritten paragraph located at col. 5, ll. 51-60 improperly changes reference characters 12a (ll. 1 and 10), 12b’’ (ll. 2 and 4), 12b (l. 2), and 46a (l. 4).
The rewritten paragraph located at col. 6, ll. 22-49 improperly changes reference characters 34b (ll. 2, 12 and 21) and 34a (l. 12).
The rewritten paragraph located at col. 6, l. 50-col. 7, l. 9 improperly amends reference character 12a’ (ll. 8 and 11). It should read --[12a’] 12a’’’--.
The rewritten paragraph located at col. 6, l. 50-col. 7, l. 9 improperly changes reference character 12a (l. 12).

The claims amendments filed on April 14, 2022 are objected to under 37 CFR 1.173(c) because applicant has failed to provide the required explanation of the support in the disclosure of the patent for each of the changes made to the claims. A general allegation of support or a broad reference to the disclosure is not sufficient.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(b)-(g) in response to this Office action.

The amendments to the specification are also objected to because:
In the rewritten paragraph located at col. 4, ll. 3-5, “FIG. 8 shows graphs of…the present invention” is inaccurate because only one of the plots shown in Fig. 8 (not plural “graphs”) pertain to the present invention. Further, this brief description of Fig. 8 fails to mention that the figure shows plots for a conventional flush valve as well as a hypothetical one.
In the rewritten paragraph located at col. 5, ll. 22-48, it appears that “to as to properly” (l. 20) should read “[to] so as to properly”.
In the rewritten paragraph located at col. 6, l. 50-col. 7, l. 9, “pipe” (l. 10) should read “[pipe] tube” for consistency with l. 9.
In the rewritten paragraph located at col. 7, ll. 39-55, “hypothetic [conventional” (l. 7) should read “hypothetic) [conventional”. Note the parenthesis that precedes “labeled” on the same line.
Appropriate correction is required.

Original Disclosure
The “original disclosure” is the disclosure of parent Application No. 11/832,492 as filed on August 1, 2007. Any new matter added to the specification or the claims during the prosecution of parent Application No. 11/832,492 or the prosecution of prior reissue Application Nos. 13/690,469 and 15/203,629 or the prosecution of the present reissue application does not constitute part of the original disclosure.

Objections to Amendments – New Matter
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention, and 35 U.S.C. 251(a) states that no new matter shall be introduced into the application for reissue.

The amendments to the specification filed on April 14, 2022 are objected to under 35 U.S.C. 132(a) and 35 U.S.C. 251(a). Specifically, the amendments introduce new matter because:
The rewritten paragraph located at col. 3, ll. 7-14 has been amended by changing “only one moving part” to “less moving parts than conventional solutions”. The original disclosure discusses the desirability of minimal moving parts, and states that the invention has fewer total parts when compared with one conventional flush valve. However, the original disclosure does not provide support for the newly recited comparison to a plurality of conventional solutions. Further, since “less moving parts than conventional solutions” could be reasonably interpreted as encompassing any and every prior conventional solution, the newly recited comparison goes beyond the original disclosure since only a few prior conventional solutions are discussed in the original disclosure. That is, the original disclosure does not establish that the invention has less moving parts than any and all prior solutions.
The rewritten paragraph located at col. 3, ll. 35-43 has been amended by changing “a single moving part” to “less moving parts than conventional solutions”. This constitutes new matter for the reasons given above.
The rewritten paragraph located at col. 7, ll. 39-55 has been amended by changing “only a single moving part as compared with applicant’s current flush valve” to “fewer moving elements…as compared with applicant’s current flush valve”. This constitutes new matter for essentially the same reasons given above. The newly recited “fewer moving elements” has a different scope than the original “only a single moving part” and such different scope is not supported by the original disclosure. Further, the specifics of “applicant’s current flush valve” are not discussed and, therefore, the original disclosure does not allow for a comparison of its number of parts vs. that of the claimed invention.

The claims amendments filed on April 14, 2022 are objected to under 35 U.S.C. 132(a) and 35 U.S.C. 251(a). Specifically, the amendments introduce new matter because:
There is no support in the original disclosure for the newly recited “one or more features configured to accommodate seating of the second portion relative to the toilet tank” (claim 19, ll. 17-18; claim 33, ll. 20-21). The only element that is described in the specification as contributing to seating of the valve body subassembly is the disclosed bracket 27. According to col. 3, ll. 28-33, the bracket 27 “includes an aperture for seating of the body subassembly therein”. According to col. 4, ll. 57-60, the bracket 27 has “an aperture (not shown) that accommodates seating of base 15 thereon (see FIG. 1)”. Thus, the aperture in bracket 27 is disclosed as accommodating seating of the valve body subassembly on the bracket 27. However, this is not what is now claimed. Rather, the claim requires structure that is configured to accommodate seating of the valve body subassembly “relative to the toilet tank”. There is no description of such a structure in the original disclosure. Further, even if the disclosed bracket 27 is assumed to constitute structure that accommodates seating of the valve body subassembly relative to the toilet tank, the bracket 27 is a singular member. In contrast, the newly recited “one or more features” encompass plural features/structures for accommodating seating of the valve body subassembly relative to the toilet tank. However, the original disclosure does not describe plural features/structures for performing this function.
There is no support in the original disclosure for the new limitation that “an upper outer surface of the second portion is configured to be disposed above the toilet tank” (claim 39). Figs. 2-3 show the claimed “second portion”, as defined in prior claim 19. Further, Fig. 4 taken together with Figs. 2-3 establishes that the claimed “second portion” is located above a floor or bottom surface 200a of the toilet tank 200. However, neither the drawings nor the specification provide support for the claimed “second portion” being disposed above the entire toilet tank 200, as now encompassed by claim 39.
There is no support in the original disclosure for the new limitation that “the connection member portion extends above the upper outer surface of the second portion” (claim 41). Figs. 2-3 show the claimed “second portion”, as defined in prior claim 19. According to col. 4, ll. 27-31, connection member 19 protrudes generally normally from coextensive wall 12b. According to col. 4, ll. 36-39, connection member 19 has a proximate extent 19b at which a second opening is defined for providing fluid communication with valve region 20. However, the original disclosure does not establish that the connection member 19 “extends above the upper outer surface of” the newly claimed “second portion”. Since “extends above” encompasses both a vertical extension as well as an extension directly above, the original disclosure fails to support the scope of new claim 41.
There is no support in the original disclosure for the new limitation that “a lower outer surface of the second portion is configured to interface with the toilet tank to connect the flush valve body subassembly to the toilet tank” (claim 42). Figs. 2-3 do not show any “interface” between the claimed “second portion” and the toilet tank. Further, Fig. 4 does not provide a clear depiction of such an “interface”. Further, the newly claimed “interface” encompasses numerous types of joints and/or inter-engagements between the claimed “lower outer surface of the second portion” and the toilet tank, for which no support is found in the original disclosure.
There is no support in the original disclosure for the new limitation that “the connection member portion only protrudes substantially perpendicular to an axis of the flush valve body subassembly that is directed through the first portion and the second portion” (claim 45). According to col. 4, ll. 27-31, connection member 19 protrudes generally normally from coextensive wall 12b. According to col. 4, ll. 36-39, connection member 19 has a proximate extent 19b at which a second opening is defined for providing fluid communication with valve region 20. However, the original disclosure does not establish that the connection member 19 “protrudes substantially perpendicular to an axis of the flush valve body subassembly that is directed through the first portion and the second portion”. Further, the newly claimed “axis of the flush valve body subassembly that is directed through the first portion and the second portion” can be defined in a number of ways and, thus, encompasses a plurality of axes, for which there is no support in the original disclosure.

Applicant is required to cancel the new matter in the reply to this Office Action.

Application Data Sheet
The corrected Application Data Sheet (ADS) filed on April 14, 2022 is acceptable. Accordingly, the prior objection to the ADS is withdrawn. A Corrected Filing Receipt was issued on May 4, 2022. 

Establishing Ownership
The corrected Form PTO/AIA /96 filed on April 14, 2022 is acceptable. Accordingly, the prior objection to the patent owner’s statement under 37 CFR 3.73(c) is withdrawn. 

Reissue Declaration
The reissue declaration filed on July 29, 2020 has been reconsidered in view of applicant’s arguments filed on April 14, 2022, which have been found to be persuasive. Accordingly, the prior objection to the reissue declaration and the corresponding rejection under 35 USC 251 (based on a defective declaration) are been withdrawn.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The new matter is explained above.

GROUND 2:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.

A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The recapture rule is applied as a three-step process:
Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1: Reissue claims 19-21, 23, 24 and 26-45 are broader in scope than original patent claims 1-18 in two respects:
The reissue claims replace the limitation “said body subassembly includes a valve bracket having an orifice to accommodate seating of said elevated base relative to said water tank” (patent claim 1, ll. 28-30) with the broader limitation “one or more features configured to accommodate seating of the second portion relative to the toilet tank” (claim 19, ll. 17-18; claim 33, ll. 20-21).
The reissue claims do not require the following additional limitations required by patent claim 1:
A poppet valve subassembly comprising a buoyant float means being coaxially and reciprocatingly mounted with respect to said valve body so as to create a valve opening therebetween when said float means is elevated relative to said valve body.
Said poppet valve subassembly being reciprocable between a first rest position, wherein said float means is sealingly seated proximate said radiused inlet of said valve body to obstruct fluid flow through said valve opening, and a second open position, wherein said float means is elevated relative to said radiused inlet.
Guide means comprising a guide member in operative communication with said float means.
Alignment means to accommodate reciprocable movement of said guide member relative to said valve body, said alignment means inhibiting deviation of said guide member from a predetermined axial guide path when said float means moves between said first position and said second position.

Step 2: The broader aspects of reissue claims 19-21, 23, 24 and 26-45 relate to subject matter surrendered in the original prosecution for the following reasons. 
During the original prosecution (Application No. 11/832,492), applicant presented the version of claim 1 reproduced below. This version of claim 1 was rejected in the Office action mailed in Application No. 11/832,492 on December 29, 2010. This version of claim 1 was further limited in the amendment filed on March 11, 2011, but still rejected in the Office action mailed on June 9, 2011. The March 11, 2011 amendment also rewrote former dependent claim 13 in independent form by incorporating this version of claim 1 into new independent claim 13 together with the original claim 13 requirement that the body subassembly includes a valve bracket having an orifice to accommodate seating of said elevated base relative to said water tank. In order to secure allowance, claim 1 and its dependent claims were then canceled in favor of independent claim 13 and new claims depending therefrom. See the amendment filed on October 10, 2011. Claim 13 was renumbered, upon allowance, as patent claim 1. 
The limitation “said body subassembly includes a valve bracket having an orifice to accommodate seating of said elevated base relative to said water tank” (patent claim 1, ll. 28-30) constitutes a surrender generating limitation because it was added to the claims during the original prosecution and argued for patentability, i.e., it was relied upon by applicant to secure allowance.
The broader aspects of reissue claims 19-21, 23, 24 and 26-45 relate to subject matter surrendered in the original prosecution because the surrender generating limitation is replaced with the broader limitation “one or more features configured to accommodate seating of the second portion relative to the toilet tank” (claim 19, ll. 17-18; claim 33, ll. 20-21).

    PNG
    media_image2.png
    589
    593
    media_image2.png
    Greyscale


Step 3: The reissue claims are not sufficiently narrowed in other respects in order to avoid the recapture rule for the following reasons:
The facts in this case follow the scenario described in MPEP 1412.02, subsection III.B.4 (“Reissue Claims Retain, in Broadened Form, the Surrender Generating Limitation(s):”). As explained in that subsection, a recapture rejection is appropriate when both (a) a surrender generating limitation is broadened by the reissue claims, and (b) the broadened limitation is well known in the prior art. 
Reissue claims 19-21, 23, 24 and 26-45 replace the surrender generating limitation with the broader limitation “one or more features configured to accommodate seating of the second portion relative to the toilet tank” (claim 19, ll. 17-18; claim 33, ll. 20-21). However, this broader limitation was well-known in the prior art as demonstrated by the prior art rejections set forth later in this Office action. Accordingly, the reissue claims are not sufficiently narrowed to avoid recapture.

For the above reasons, reissue claims 19-21, 23, 24 and 26-45 improperly recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claims recite new matter. See the explanation above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 33 are indefinite because they define the flush valve body subassembly as having a “first portion” (claim 19, l. 4; claim 33, l. 6) and a “second portion” (claim 19, l. 8; claim 33, l. 10), but do not define any particular structural relationship between the claimed “first portion” and “second portion”. Instead, these claims only recite the positional relationship “adjacent to” (claim 19, l. 9; claim 33, l. 11). Absent any particular structural relationship, the claim encompasses configurations in which the “second portion” is a completely separate structural element that is not directly attached to the “first portion”. This claim scope is inconsistent with the original disclosure such that the claim is unduly broad.

Claim 20 is indefinite because the preamble states that the claim is directed to “The flush valve body subassembly of claim 19” (i.e., a subcombination), but the body of the claim recites limitations (i.e., “the radiused inlet is positioned above a floor of the toilet tank” and “so that an available tank discharge volume is less than 2 gallons”) that seek to define the claimed flush valve body subassembly based upon its relationship to a toilet tank (i.e., a combination). Since the combination is not being claimed (according to the claim preamble), it is unclear how the body of the claim further limits the claimed subcombination. Are the limitations “the radiused inlet is positioned above a floor of the toilet tank” and “so that an available tank discharge volume is less than 2 gallons” actually required by the claim, or are they merely optional, or are they merely a statement of intended use? Such ambiguity renders the claim indefinite.

Claim 21 is indefinite because the preamble states that the claim is directed to “The flush valve body subassembly of claim 19” (i.e., a subcombination), but the body of the claim recites a limitation (i.e., “the fluid outlet is positioned below the toilet tank”) that seeks to define the claimed flush valve body subassembly based upon its relationship to a toilet tank (i.e., a combination). Since the combination is not being claimed (according to the claim preamble), it is unclear how the body of the claim further limits the claimed subcombination. Is the limitation “the fluid outlet is positioned below the toilet tank” actually required by the claim, or is it merely optional, or is it merely a statement of intended use? Such ambiguity renders the claim indefinite.

Claims 27 and 35 are indefinite because the phrase “exerts a maximum volumetric flow rate” is contradictory. That is, “exerts” refers to an applied force, but “volumetric flow rate” is not an applied force.

Claims 28 and 29 are indefinite because they introduce a “fastening member”, a “securement means configured to enable securement” and a “threaded portion configured to enable securement”, but they fail to define how these recited elements relate to the “one or more features configured to accommodate seating of the second portion relative to the toilet tank” (claim 19, ll. 17-18). Since the “fastening member”, “securement means…” and “threaded portion…” of claims 28 and 29 function to secure the second portion to the toilet tank, it would appear that they must relate in some fashion to the “one or more features…” of claim 19. However, absent a definition of any interrelationship, the claim inaccurately suggests that these elements are (or could be) completely unrelated. Such ambiguity renders the claims indefinite.

Claim 32 is indefinite because the preamble states that the claim is directed to “The flush valve body subassembly of claim 19” (i.e., a subcombination), but the body of the claim recites a limitation (i.e., “the overflow tube is in fluid communication with the first portion”) that seeks to define the claimed flush valve body subassembly based upon its relationship to an overflow tube (i.e., a combination). Note that, while mentioned in claim 19, the overflow tube is not positively recited, i.e., is not part of the claimed subcombination. Since the combination is not being claimed (according to the claim preamble), it is unclear how the body of the claim further limits the claimed subcombination. Is the limitation “the overflow tube is in fluid communication with the first portion” actually required by the claim, or is it merely optional, or is it merely a statement of intended use? Such ambiguity renders the claim indefinite.

Claim 33 is indefinite because it defines the flush valve body subassembly as having a “second portion” (l. 10) and a “gasket” (l. 22), but does not define any particular structural relationship between the claimed “second portion” and “gasket”. Instead, the claim only recites the positional relationship “extends from above” (l. 22). Absent any particular structural relationship, the claim encompasses configurations in which the “second portion” and the “gasket” are completely separate structural elements that are not joined in any way. This claim scope is inconsistent with the original disclosure such that the claim is unduly broad.

Claim 34 is indefinite because it defines the flush valve body subassembly as having a “nut”, but does not define any particular structural relationship between the claimed “nut” and the other elements of the valve body subassembly. Instead, the claim only recites the positional relationship “disposed below”. Absent any particular structural relationship, the claim encompasses configurations in which the “nut” is a completely separate structural element that is not joined in any way to the other elements of the valve body assembly. This claim scope is inconsistent with the original disclosure such that the claim is unduly broad.

Claim 36 is indefinite because the preamble states that the claim is directed to “The toilet assembly of claim 33”, but the body of the claim recites a limitation (i.e., “the overflow tube is in fluid communication with the first portion”) that seeks to define the claimed toilet assembly based upon its relationship to an overflow tube. Note that, while mentioned in claim 33, the overflow tube is not positively recited, i.e., is not necessarily part of the claimed invention. Since the overflow tube is not a required element of the invention (according to claim 33), it is unclear how claim 36 further limits the claimed invention. Is the limitation “the overflow tube is in fluid communication with the first portion” actually required by the claim, or is it merely optional, or is it merely a statement of intended use? Such ambiguity renders the claim indefinite.

Claim 39 is indefinite because the preamble states that the claim is directed to “The flush valve body subassembly of claim 19” (i.e., a subcombination), but the body of the claim recites a limitation (i.e., “an upper outer surface of the second portion is configured to be disposed above the toilet tank”) that seeks to define the claimed flush valve body subassembly based upon its relationship to a toilet tank (i.e., a combination). Since the combination is not being claimed (according to the claim preamble), it is unclear how the body of the claim further limits the claimed subcombination. Is the limitation “…disposed above the toilet tank” actually required by the claim, or is it merely optional, or is it merely a statement of intended use? Such ambiguity renders the claim indefinite.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Becker”
US Patent No. 1,946,266

“Frost”
US Patent No. 5,926,861

“Garrigan”
US Patent No. 2,430,765

“Gresham”
US Patent No. 3,187,348

“Han et al.”
US Patent No. 6,715,162 B2

“Kamphausen”
US Patent No. 3,701,169

“Mahurin”
US Patent No. 944,098

“Tilden”
US Patent No. 2,108,625

“White”
US Patent No. 354,285



Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


GROUND 5:  Claims 19, 21, 28-34, 36, 37, 39 and 42-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Becker.
With respect to claims 19 and 33, Becker discloses a toilet assembly comprising a conventional toilet water tank storing water for delivery to a toilet bowl in fluid communication therewith, with the tank having a tank floor. See annotated Figs. 1-2 below. The toilet assembly also comprises a flush valve body subassembly comprising a valve body 211 having:
A first portion comprising a first portion upper end and a first portion lower end, wherein the first portion upper end forms a radiused inlet, and wherein the first portion comprises a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end. See annotated Figs. 1-2 below.
A second portion comprising a second portion upper end and a second portion lower end, wherein the second portion upper end is adjacent to the first portion lower end, wherein the second portion lower end forms a fluid outlet, wherein the second portion comprises an inner surface that has a substantially same inner diameter from the second portion upper end to the second portion lower end. See annotated Figs. 1-2 below.
A connection member portion protruding from an outer-peripheral surface of the first portion at a location that is opposite the tapered inner peripheral surface of the first portion, and wherein the connection member portion is configured to connect to an overflow tube. See annotated Figs. 1-2 below. It is noted that, while the connection member portion may extend below the boundary between the first and second portions, such a construction is not precluded by the rejected claims.
Becker’s flush valve body subassembly further comprises features configured to accommodate seating of the second portion relative to the toilet tank, which features include a gasket and a threaded fastener (nut). See annotated Figs. 1-2 below.
With respect to claims 21 and 37, the fluid outlet is positioned below the toilet tank. See annotated Figs. 1-2 below.
With respect to claims 28-31, a threaded portion (i.e., securement means) of the second portion extends through the gasket and an opening in the tank floor, and the threaded fastener (nut) engages the threaded portion of second portion to secure the flush valve body subassembly to the toilet water tank. See annotated Figs. 1-2 below.
With respect to claims 32, 36 and 44, the overflow tube is in fluid communication with the first portion such that the overflow tube provides overflow water to a region formed by the tapered inner surface of the first portion. See annotated Figs. 1-2 below. While the passage leading from the overflow tube to the interior of the valve body, such a construction is not precluded by claim 44. The overflow water is capable of flowing into the region formed by the tapered inner surface of the first portion.
With respect to claim 34, Becker’s threaded fastener (nut) is below the toilet tank. See annotated Figs. 1-2 below.
With respect to claim 39, an upper outer surface of the second portion is disposed above the tank floor. See annotated Figs. 1-2 below.
With respect to claims 42 and 43, a lower outer surface (i.e., the threaded outer surface) of the second portion interfaces with the toilet tank, the gasket and the threaded fastener (nut) to connect the valve body subassembly to the tank. See annotated Figs. 1-2 below.
With respect to claim 45, the “connection member portion” can be defined as only that portion which protrudes substantially perpendicular to an axis directed through the first and second portions. See annotated Figs. 1-2 below. The fact that another portion extends upwardly is not precluded by the claim. Further, the term “substantially” is broad such that the entire connection member portion of Becker meets the broad requirement of the claim. Still further, a number of different axes can be defined as being directed through the first and second portions, as broadly recited; thus, the connection member portion can be considered to meet the claim requirement relative to at least one of the possible axes.
While Becker does not label or discuss in detail many of the features labeled in the annotated figures below, the drawing figures themselves are sufficient to provide a disclosure of the subject matter relied upon in this rejection. That is, given the state of the toilet art, a person of ordinary skill in the art would readily recognize these features to be disclosed by Becker.


    PNG
    media_image3.png
    579
    509
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    550
    711
    media_image4.png
    Greyscale


GROUND 6:  Claims 19-21, 23, 24 and 26-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker in view of Kamphausen, Gresham and Tilden.
As explained in GROUND 5, Becker is considered to anticipate claims 19, 21, 28-34, 36, 37, 39 and 42-45 given a first interpretation of its teachings. In an alternative interpretation, it is assumed that Becker fails to fully meet the claimed requirement that the connection member portion protrudes from the outer-peripheral surface of the first portion at a location that is opposite the tapered inner peripheral surface of the first portion (claims 19 and 33). Further, Becker fails to teach the claimed requirement that the connection member portion protrudes from the first portion without protruding from the upper outer surface of the second portion (claim 40).
Kamphausen teaches: a valve body 1 having a first (upper) portion and a second (lower) portion; a connection member portion 8 protruding from an outer-peripheral surface of the first portion at a location that is opposite an inner peripheral surface of the first portion; and an overflow tube 9 connected to the connection member portion 8. See annotated Fig. 2 below; col. 2, ll. 19-44.

    PNG
    media_image5.png
    486
    489
    media_image5.png
    Greyscale


Gresham teaches: a valve body 12 having a first (upper) portion and a second (lower) portion; a connection member portion 16 protruding from an outer-peripheral surface of the first portion at a location that is opposite a partially tapered inner peripheral surface of the first portion; and an overflow tube 17 connected to the connection member portion 16. See annotated Fig. 2 below; col. 2, ll. 59-71.


    PNG
    media_image6.png
    427
    464
    media_image6.png
    Greyscale


Tilden teaches: a valve body 18 having a first (upper) portion and a second (lower) portion; a connection member portion protruding from an outer-peripheral surface of the first portion at a location that is opposite an inner peripheral surface of the first portion; and an overflow tube connected to the connection member portion. See annotated Fig. 1 below; p. 2, left column, ll. 53-72.

    PNG
    media_image7.png
    344
    597
    media_image7.png
    Greyscale


In each of Kamphausen, Gresham and Tilden, the connection member portion protrudes from the outer-peripheral surface of the first portion just below the very top of the first portion without protruding from any part of the second portion such that the connection member portion is at a location that is opposite an inner peripheral surface of the first portion. Further, in Gresham, the connection member portion is opposite a partially tapered inner peripheral surface of the first portion. Further, the skilled artisan would appreciate that the location of the connection member portion can be adjusted to a certain degree relative to the first portion in order to satisfy specific design criteria. Therefore, from the teachings of Kamphausen, Gresham and Tilden, and given the level of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Becker by positioning the connection member portion at a location that is opposite the tapered inner peripheral surface of the first portion such that the connection member portion protrudes from the first portion without protruding from any part of the second portion.
With respect to claim 20, the skilled artisan would recognize the desirability of minimizing the amount of water used and the need to comply with regulatory requirements that limit the number of gallons used per flush. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Becker by limiting the tank discharge volume to less than 2 gallons in order to (a) minimize the amount of water used and thereby conserve water as a valuable resource, and (b) comply with a regulatory requirement.
With respect to claims 21, 28-31, 34, 37, 39, 42 and 43, see the discussion of Becker with respect to these claims in GROUND 5. Kamphausen, Gresham and Tilden teach similar constructions.
With respect to claims 23, 24, 26 and 38, the selection of a specific inner diameter for the second portion and a specific outer diameter for the radiused inlet is considered to be an obvious matter of design choice. Further, a modification involving a mere change in dimension is generally recognized to be within the level of ordinary skill in the art. In addition, it is within the level of ordinary skill to select the necessary diameter ranges in order to satisfy specific design criteria such as a given regulatory requirement limiting the gallons per flush as well as the need for sufficient fluid throughput for adequate flushing.
With respect to claims 27 and 35, it is within the level of ordinary skill to select the necessary volume flow rate in order to satisfy specific design criteria such as a given regulatory requirement limiting the gallons per flush as well as the need for sufficient fluid throughput for adequate flushing. Further, a modification involving a mere change in physical properties (e.g., flow rate) is generally recognized to be within the level of ordinary skill in the art.
With respect to claims 32, 36 and 44, when Becker is modified in view of the teachings of Kamphausen, Gresham and Tilden in the manner explained above, the overflow tube is in fluid communication with the first portion such that the overflow tube provides overflow water to a region formed by the tapered inner surface of the first portion. 
With respect to claim 41, Becker’s connection member extends above the upper outer surface of the second portion, as broadly claimed. See annotated Figs. 1-2 in GROUND 5. Further, when Becker is modified in view of the teachings of Kamphausen, Gresham and Tilden in the manner explained above, the connection member does not protrude from any part of the second portion and, therefore, extends above the upper outer surface of the second portion.
With respect to claim 45, see the discussion of Becker with respect to this claim in GROUND 5. Further, it is within the level of ordinary skill in the art to modify the connection member of Becker by selecting alternative well-known plumbing fittings. For example, the one-piece connection member of Becker could be replaced with a two-piece construction having a conventional straight connection member extending only perpendicular to the first and second portions, and a conventional elbow connection member coupled between the conventional straight connection member and the overflow tube.

GROUND 7:  Claims 20, 23, 24, 26, 27, 35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either (a) Becker (see GROUND 5) in view of the Admitted Prior Art and Han et al., or (b) Becker in view of Kamphausen, Gresham and Tilden (see GROUND 6) and further in view of the Admitted Prior Art and Han et al.
With respect to claim 20, Becker fails to disclose an available tank discharge volume of less than 2 gallons. However, applicant’s original disclosure explains a 1995 mandate “that toilets sold in the United States can only use 1.6 gallons/flush…” (col. 2, ll. 5-7). Further, Han et al. discusses the need to minimize the amount of water required by toilet flushing, and explains a 1995 mandate that toilets sold in the United States can only use 1.6 gallons/flush. See col. 2, ll. 1-12. Given this admitted prior art and the teachings of Han et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Becker by limiting the tank discharge volume to less than 2 gallons (more specifically 1.6 gallons or less) in order to (a) minimize the amount of water used and thereby conserve water as a valuable resource, and (b) comply with a regulatory requirement.
With respect to claims 23, 24, 26 and 38, the selection of a specific inner diameter for the second portion and a specific outer diameter for the radiused inlet is considered to be an obvious matter of design choice. Further, a modification involving a mere change in dimension is generally recognized to be within the level of ordinary skill in the art. In addition, it is within the level of ordinary skill to select the necessary diameter ranges in order to satisfy specific design criteria such as the given regulatory requirement of 1.6 gallons/flush as well as the need for sufficient fluid throughput for adequate flushing.
Further with respect to claims 23, 24, 26 and 38, Han et al. teaches a valve body 110 having: (a) a first portion (labeled by reference number 112 in Fig. 11) comprising a first portion upper end and a first portion lower end, wherein the first portion upper end forms a radiused inlet (labeled by reference number 112a in Fig. 11), and wherein the first portion comprises a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end; and (b) a second portion (labeled at least in part by reference numbers 114a, 114b in Fig. 11) comprising a second portion upper end and a second portion lower end, wherein the second portion upper end is adjacent to the first portion lower end, wherein the second portion lower end forms a fluid outlet, wherein the second portion comprises an inner surface that has a substantially same inner diameter from the second portion upper end to the second portion lower end. See Fig. 11; col. 11, ll. 31-44. Note the description of a “radiused port” (or inlet) having “a diameter of…approximately 4 inches which tapers to a narrowed diameter of 3 inches” (col. 11, ll. 39-43). Han et al. explains that such a construction reduces hydraulic losses, increases the discharge coefficient to 0.95, and increases the hydraulic energy of the water flowing through the flush valve. See col. 11, ll. 45-52. In other words, the flow characteristics and flow capacity are improved while complying with the regulatory requirements, including the 1.6 gallons per flush mandate. See col. 5, ll. 32-43 and col. 11, ll. 26-30, which refer specifically to the embodiments of Figs. 1-10 but also apply to the alternative embodiment of Fig. 11.
From the teachings of Han et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Becker by providing the radiused inlet with an outer diameter of approximately 4 inches that tapers to a narrowed diameter of about 3 inches (such that the inner diameter of the second portion is about 3 inches) in order to improve the flow characteristics and/or flow capacity while also complying with the regulatory requirements. Further, Han et al.’s teaching of approximately 4 inches is consistent with the claimed inlet diameter of about 5 inches. Additionally, a change from approximately 4 inches to about 5 inches is considered to be within the level of ordinary skill in the art for the reasons given above. 
With respect to claims 27 and 35, it is within the level of ordinary skill to select the necessary volume flow rate in order to satisfy specific design criteria such as the given regulatory requirement of 1.6 gallons/flush as well as the need for sufficient fluid throughput for adequate flushing. Further, a modification involving a mere change in physical properties (e.g., flow rate) is generally recognized to be within the level of ordinary skill in the art. Further, Han et al. teaches that the radiused inlet and tapered flow path can be engineered to provide for increased flow capacity (i.e., flow rate) and increased hydraulic energy (i.e., flush power). 

Specification
The specification is objected to under 37 CFR 1.75(d)(1) for failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). The specification fails to provide proper antecedent basis for the new matter explained above. Further, the specification fails to describe:
The valve body as comprising: a first portion comprising a first portion upper end and a first portion lower end, wherein the first portion upper end forms a radiused inlet, and wherein the first portion comprises a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end; and a second portion comprising a second portion upper end and a second portion lower end, wherein the second portion upper end is adjacent to the first portion lower end, wherein the second portion lower end forms a fluid outlet, wherein the second portion comprises an inner surface that has a substantially same inner diameter from the second portion upper end to the second portion lower end. See claims 19 and 33.
The connection member as protruding from an outer-peripheral surface of a first portion of the valve body at a location that is opposite a tapered inner peripheral surface of the first portion. See claims 19 and 33.
The fluid outlet as positioned below the toilet tank. See claims 21 and 37.
An inner surface of a second portion of the valve body having a substantially same inner diameter from about 3” to about 3.5”. See claims 23, 26 and 38.
The overflow tube as being in fluid communication with a first portion of the valve body. See claims 32 and 36.
A second portion of the valve body that extends from above the gasket to the fluid outlet. See claim 33.
The nut as disposed below the toilet tank. See claim 34.
The connection member as protruding from the outer-peripheral surface of a first portion of the valve body without protruding from an upper outer surface of a second portion of the valve body. See claim 40.
A lower outer surface of a second portion of the valve body that interfaces with the gasket and nut. See claim 43.
The connection member as configured to provide overflow water from the overflow tube to a region formed by a tapered inner peripheral surface of a first portion of the valve body. See claim 44.
Appropriate correction is required.

Drawings
The drawings filed on July 29, 2020 are objected to because:
In Fig. 1, the lead lines for reference numbers 27b are not directed to apertures in the bracket 27. See col. 4, l. 66 to col. 5, l. 2. Rather, they appear to be directed to portions (e.g., heads) of the screws 29. The apertures do not appear to be visible in the figure.
In Figs. 1-3, the lead line for reference number 50 is not directed to a “lift attachment point” (col. 6, l. 15). Further, the lead line for reference number 50 is not directed to the same “point” in each of Figs. 1, 2 and 3.
In Fig. 2, “OD(inlet)” should be “ODinlet”. See col. 4, l. 27.
In Fig. 2, “OD(seal)” should be “ODseal”. See col. 5, l. 65.
In Fig. 2, “CLOSE POSITION” should be “CLOSED POSITION”. See col. 3, ll. 54-57; col. 5, l. 5-13.
In Fig. 2, the lead line for reference number 15 appears to be misdirected. Note that the lead line in Fig. 2 is directed to a different portion of the valve body 12a than the corresponding lead line in Fig. 3.
In Fig. 2, the lead line for reference number 49 is not directed to a guide space located between the guide extents 47. See col. 5, ll. 52-58.
The drawings fail to comply with 37 CFR 1.84(p)(5) because they include reference character “ℓ” (Figs. 2 and 3), which is not mentioned in the specification. Note that the specification refers to a “longitudinal axis” (col. 5, l. 25), but does not use reference character “ℓ”.
In Fig. 4, the lead line for reference number 200a is not directed to a bottom surface of the tank 200. See Fig. 4A; col. 4, l. 48.
In Fig. 4A, the lead line for reference number 205 is not directed to a fill valve. See Fig. 4; col. 4, ll. 14-17; col. 6, ll. 35-39.
In Fig. 4A, the lead line for reference number 30 is not directed to an upper float cover. See Figs. 2-4; col. 5, l. 3. Rather, the lead line appears to be directed to the wing nut 43. See Figs. 2-3.
In Fig. 6, reference character Lʹʹ should be Lʹ. See col. 6, l. 60.
In Fig. 6, the lead line for reference number 49ʹ is not directed to a guide space located between the guide extents 47ʹ. See col. 5, ll. 52-58; col. 7, ll. 5-7.
The drawings fail to comply with 37 CFR 1.84(p)(4) because reference number 12aʹ is used to designate different parts; namely, the proximate end 12aʹ of the valve body 12a (see Figs. 2-3; col. 4, ll. 23-24) and the alternative valve body 12aʹ (see Fig. 6; col. 6, ll. 58-59 and 62).
The drawings fail to comply with 37 CFR 1.84(p)(5) because Fig. 7 includes reference characters “D1”, “D2”, “H”, “HA”, “HB” and “HC”, which are not mentioned in the specification.
The drawings fail to comply with 37 CFR 1.84(p)(5) because Fig. 7 does not include reference character “RI”, which is mentioned in the specification (see col. 7, l. 32).
In Fig. 8, the ordinate of the left plot is inaccurately labeled “mass flow rate [cc/s]”. It is assumed that “cc/sec” refers to cubic centimeters per second or cm3/s. As shown in the APPENDIX, mass flow rate is measured in kg/s (unit of mass per unit of time) whereas volume flow rate is measured in m3/s (or cm3/s).
In Fig. 8, the keys containing the terms “current”, “hypothetic” and “new” are inconsistent with the description found at col. 7, ll. 39-46. It is unclear which of the key terms “current”, “hypothetic” and “new” correspond to “the present invention” (col. 7, ll. 41-42). Likewise, it is unclear which key terms correspond to “Applicant’s current flush valve configuration” (col. 7, l. 43) and “a conventional flush valve” (col. 7, ll. 45-46). Further, the key term “hypothetic” does not appear to accurately characterize any of the flush valves referenced at col. 7, ll. 39-46.

The objections to the drawings will not be held in abeyance.

Pertinent Prior Art
See the discussion of the teachings of White in item 30 (pp. 29-30) of the prior Office action mailed on October 14, 2021.

See the discussion of the teachings of Frost, Garrigan and Mahurin in items 38, 39 and 42 (pp. 35-36) of the prior Office action mailed on October 14, 2021.

Response to Arguments
Applicant’s arguments filed on April 14, 2022 have been fully considered. Some of the issues raised by applicant have already been addressed above. A number of applicant’s arguments are moot in view of the new grounds of rejection, which were necessitated by applicant’s amendment.

Applicant argues that the recapture rejection under 35 USC 251 is improper. The examiner disagrees. The facts in this case follow the scenario described in MPEP 1412.02, subsection III.B.4 (“Reissue Claims Retain, in Broadened Form, the Surrender Generating Limitation(s):”). As explained in that subsection, a recapture rejection is appropriate when both (a) a surrender generating limitation is broadened by the reissue claims, and (b) the broadened limitation is well known in the prior art. Reissue claims 19-21, 23, 24 and 26-45 replace the surrender generating limitation with the broader limitation “one or more features configured to accommodate seating of the second portion relative to the toilet tank” (claim 19, ll. 17-18; claim 33, ll. 20-21). However, this broader limitation was well-known in the prior art as demonstrated by the prior art rejections set forth above, i.e., Becker teaches features configured to accommodate seating of a second portion of a valve body relative to a toilet tank. Kamphausen, Gresham and Tilden teach similar constructions.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). 

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

 Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/


APPENDIX
Power Produced by Fluid

Formula
P = m·w = m·g·h = ρ·Q·g·h

Variables
P = power (W or N·m/s)
m = mass flow rate (kg/s)
w = specific work (J/kg or N·m/kg)
g = gravitational acceleration (m/s2)
h = head (m)
ρ = density (kg/m3)
Q = volume flow rate (m3/s)

Known Values
ρ = 997 kg/m3  [This is the known density of water.]
Q = 4200 cm3/s = 0.0042 m3/s  [See col. 7, l. 48 of Patent No. 8,079,095 B2.]
g = 9.81 m/s2

Calculations
If h = 0.15 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.15 m = 6.2 N·m/s = 6.2 W
If h = 0.20 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.20 m = 8.2 N·m/s = 8.2 W
If h = 0.25 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.25 m = 10.3 N·m/s = 10.3 W
If h = 0.30 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.30 m = 12.3 N·m/s = 12.3 W
If h = 0.35 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.35 m = 14.4 N·m/s = 14.4 W

Note: The above values for h (in meters) correspond to a range of roughly 6 inches to 14 inches, which is considered to be typical for a conventional toilet tank.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Becker refers to element 21 as a “valve seat” (p. 1, ll. 107-108). 
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.